Citation Nr: 9927415	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  96-13 590A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for post-operative 
residuals of a right knee injury, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Wife

ATTORNEY FOR THE BOARD

V.E. French, Associate Counsel
INTRODUCTION

The veteran served on active duty in support of Operation 
Desert Storm, from December 1990 to May 1991.  He also served 
on active duty for a prior period of 4 months and 23 days, 
for which the exact dates cannot be verified from the record.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1995 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which service connection was 
established for residuals of a right knee injury, with 
assignment of a 10 percent evaluation.  

In a decision dated December 8, 1997, the Board denied a 
claim for an evaluation in excess of 10 percent disabling for 
the post-operative residuals of a right knee injury.  The 
Board's decision was appealed to the United States Court of 
Appeals for Veterans Claims ("Court").  In June 1998, the 
Court vacated the Board's December 1997 decision, and a Joint 
Motion for Remand was granted.  In a November 10, 1998 
Remand, the Board returned the claim to the RO for further 
evidentiary development in accordance with the terms of the 
joint motion.  On review of the claims folder, the Board is 
satisfied that the specified development has been completed 
to the extent possible.  

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1)(1996).  The Court of Veterans Appeals (Court) 
has held that the Board does not have jurisdiction to assign 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Floyd v. Brown, 9 Vet.App. 88 (1996).  
However, in July 1996, the Court held that § 3.321(b)(1) does 
not preclude the Board from concluding, on its own, that a 
claim does not meet the criteria for submission pursuant to 
the regulation.  Bagwell v. Brown, 9 Vet.App. 337 (1996).  
The Court has also held that the Board must only address 
referral under § 3.321(b)(1) when exceptional or unusual 
circumstances are present.  Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).  Having reviewed the record with 
these holdings in mind, the Board finds no basis for action 
on the question of assignment of an extraschedular rating.

FINDINGS OF FACT

1.  The veteran's right knee disability is manifested by 
recent findings of medial joint line tenderness and 
tenderness in the patellar tendon, with pain on forced 
flexion of the right knee, findings suggestive of ligamentous 
instability, and subjective complaints of catching and 
popping in the right knee with a diagnosis of dislocation of 
the patella.  

2.  The veteran failed to report for a VA examination, 
scheduled for March 1999, which was for the purpose of 
evaluating the degree of any right thigh atrophy that was 
present and the relationship of that atrophy to the service-
connected right knee disability.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an increased evaluation of 30 
percent disabling have been met for the post-operative 
residuals of a right knee injury under Diagnostic Code 5257.  
38 U.S.C.A. §§ 1155, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 4.14, 4.71(a), Diagnostic Codes 5257, 5258, 5259, 5260, 
5261 (1998).  

2.  The preponderance of the available evidence is against a 
finding that assignment of a separate disability evaluation 
is warranted for right thigh atrophy as a separate and 
distinct manifestation of the veteran's right knee 
disability.  38 U.S.C.A. § 1154 (West 1991 & Supp. 1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for an 
increased rating is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991); that is, the claim is 
plausible.  Proscelle v. Derwinski, 2 Vet.App. 629, 632 
(1992).  The record does not indicate the need to obtain any 
pertinent records which have not already been associated with 
the claims folder.  It is accordingly found that all relevant 
facts have been properly developed, and that the duty to 
assist the veteran, as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991), has been satisfied.


Medical History

Service medical records show that the veteran injured his 
right knee in December 1990, when he fell off of a 113 track 
vehicle.  He gave a history of dislocating his patella while 
playing high school football in approximately 1987 or 1988.  
While still on active duty in January 1991, he underwent an 
arthroscopy and lateral meniscectomy with synovectomy.  The 
report of the April 1991 separation examination shows that 
the lower extremities were clinically evaluated as normal, 
and a notation of "status post meniscectomy, right knee," 
was made.  

National Guard medical records show that the veteran twisted 
his right knee in June 1992 when playing football, at which 
time he was assessed with right knee sprain. 
In January 1995, the veteran was put on profile for 
degenerative joint disease of the right knee.  A February 
1995 National Guard periodic examination report shows an 
assessment of degenerative joint disease of the right knee, 
secondary to old injury.  

Post-service outpatient treatment records indicate that the 
veteran was seen frequently in 1995 with complaints of pain 
around the patella and on the lateral aspect of the right 
knee, occasional swelling, and giving way, for which he was 
assessed with probable lateral meniscus tear.  On examination 
of the right knee in July 1995, the lateral and quad tendons 
were tender and there was no medial or lateral instability, 
but he was unable to perform a pivot.  There was medial joint 
line tenderness and pain with McMurray's.  A medial meniscus 
tear was suspected.   

When seen for follow-up treatment in August 1995, the veteran 
was wearing a brace on the right knee.  On objective 
examination, there was medial and lateral joint line 
tenderness.  Range of motion was from zero to 120 degrees on 
the right and there was 3 cm of atrophy in right quadriceps.  
The report shows an impression of possible anterior cruciate 
ligament deficiency, right knee, severe quadriceps atrophy, 
and possible meniscus tear.  

The report of the August 1995 MRI scan indicates that the 
anterior and posterior cruciate ligaments appeared to be 
intact.  No evidence of a tear was demonstrated.  Both 
menisci appeared to be smooth, and a Baker's cyst was noted 
along the medial aspect just posterior to the knee joint.  
There was a minimal amount of fluid surrounding the superior 
aspect of the knee joint posteriorly. 

Private treatment records show that in July 1995 and August 
1995, the veteran's right knee in the office of Gene R. 
Barrett, M.D., who was associated with the Mississippi Sports 
Medicine and Orthopaedic Center.  The July 1995 report of 
initial examination shows that complaints included pain, 
giving way, slipping, swelling, wobbling, and popping in the 
right knee.  He indicated that he had re-injured the knee by 
twisting it a year before.  m He also referred to medial 
joint line pain, posterior pain, and anterior pain.  It was 
noted that this was a work injury.  

On examination of the right knee, there was no erythema, 
crepitus, or effusion.  Lachman's, pivot shift, reverse pivot 
shift, McMurray's, and all anterior and posterior drawer 
tests were negative.  Thigh circumference was 23.50 inches on 
the right as opposed to 23.75 inches on the left, which 
represented slight quad atrophy in right thigh.  The KT 
arthrometer was used to test ligament laxity, and the 
difference at manual maximum pull was 2.5 millimeters, which 
was indicative of slight ligament laxity.  Q angle on the 
right was 15 as opposed to 13 on the left.  Range of motion 
was from 1 degree of extension to 88 degrees of flexion.  The 
report shows the following impressions:  1.  patella-femoral 
problem, subluxation, and 2. post-operative lateral 
meniscectomy.  

An August 1, 1995 progress note shows that a recent MRI was 
read as normal.  An August 15, 1995 progress note shows that 
Dr. Barrett did not believe that there was an anterior 
cruciate tear in the right knee, as the anterior cruciate was 
totally normal with normal MRI, normal Lachman's, and 
negative pivot shift.  It was Dr. Barrett's belief that the 
veteran just needed to work on his exercises so that he could 
go back to work.  As of this time, he had reached maximum 
medical improvement, and Dr. Barrett put him at a 0 
impairment rating.  

In September 1995, the veteran was afforded a VA orthopedic 
examination.  He reported that his right knee pain is 
exacerbated by prolonged periods of weightbearing or 
activities such as squatting or stooping.  Gait pattern was 
unremarkable and he was wearing a knee brace.  No redness, 
heat, or swelling was noted upon removal of the brace.  Range 
of motion was from zero to 130 degrees, and a trace of 
patellofemoral crepitus was noted.  There was rather 
significant tenderness to palpation directly over the pes 
anserine bursa, along with tenderness to palpation over the 
medial femoral condyle.  A definite Baker's cyst was not 
found at this time, and no definite ligamentous instability 
was demonstrable.  McMurray's testing was negative, and he 
was able to heel and toe walk.  He could squat only halfway 
down and rise again secondary to complaints of knee pain.  

The report shows an impression of right knee injury, status 
post arthroscopic meniscectomy.  The examiner noted that 
there was MRI evidence of a Baker cyst.  

In September 1995, service connection was granted for 
residuals of a right knee injury, status post arthroscopic 
meniscectomy, and an evaluation of 10 percent disabling was 
assigned under Diagnostic Code 5259.  

An October 1995 outpatient treatment note shows findings of a 
slightly increased Q angle, with medial retinacular pain on 
lateral subluxation, as well as lateral excursion of the 
patella and atrophy of both vastus medialis.  Lachman's was 
negative, with a good endpoint.  The report shows an 
impression of patella subluxation and lateral compression 
syndrome.  The veteran was referred to physical therapy for 
quadriceps strengthening.  

In January 1996, the veteran complained of occasional 
effusion, giving way, and popping and clicking in the right 
knee.  On examination, range of motion was from zero to 120 
degrees.  There was no effusion, and Lachman's and McMurray's 
tests were negative.  The knee was stable to varus and valgus 
stress, and there was patellofemoral pain and medial joint 
line tenderness.  He was assessed with patellofemoral pain.  

In June 1997, the veteran was afforded a hearing before a 
member of the Board at the Jackson RO.  He testified that his 
knee is unstable, it causes him pain, and on occasion, it 
swells badly.  He indicated that he did not have any problems 
with his knee for several years following the meniscectomy, 
but that he reinjured the knee after twisting his foot and 
ankle the wrong way at work in 1995.  After that, he was on 
workmen's compensation for about six weeks.  At the time of 
the hearing, he was employed full-time in the oil fields, 
working for a casing company.  

The veteran submitted additional treatment records in April 
1999, and these records show that he was followed in the 
orthopedic clinic at Keesler Air Force Base from 1996-1999.  
In October 1998, he was seen for right knee pain, 
instability, and locking following an "illegible" injury.  
He reported swelling and an inability to bear weight in 
addition to 4 episodes of instability and 2 episodes of knee 
locking.  
Objective findings included minimal effusion, positive medial 
joint line tenderness, range of motion of zero to 130 
degrees, pain with joint opening, and positive results on 
testing of valgus stress, pivot shift, Lachman's and anterior 
drawer stability.  An assessment of anterior cruciate 
ligament (ACL) tear with medial meniscus tear was given.  
Follow-up notes show that the veteran continued to be 
followed for possible ACL tear, questionable medial meniscus 
tear, and right knee strain.  

An undated progress report indicates that he was four months 
status post a right knee injury, and he complained of 
episodic swelling, pain, catching, and give-way episodes.  An 
ACL brace was worn for stability.  Examination was positive 
for medial joint line tenderness and range of motion was from 
zero to 135 degrees.  There was pain on "illegible" and 
with forced flexion.  Lachman's was 1+ with good end point.  
There was no varus or valgus stress laxity and the patella 
tracking was good.  Impressions included right knee with 
recurrent symptoms secondary to possible medial meniscus 
tear, incomplete, ACL injury, and "illegible."  
 
In November 1998, the Board remanded this claim for further 
evidentiary development, to include a search for additional 
treatment records and a new VA orthopedic examination, 
including right knee x-rays, range of motion studies, 
examination of instability and subluxation in the right knee, 
evaluation of right thigh atrophy, and opinions regarding the 
degree of functional loss due to pain.  The record indicates 
that a VA examination was scheduled for the veteran in March 
1999; however, he failed to report for the examination and 
there is no indication from the record as to the reasons 
therefor.  In response to a request for additional records, 
the Jackson VAMC indicated that there were no records for the 
veteran for the period of June 1996 to the date of request in 
December 1998.  

A January 1999 treatment note shows the veteran complained of 
pain and instability in the right knee when seen for follow-
up at Keesler.  Range of motion in the right knee was from 
zero to 135 degrees, and the patella seemed to sublux to 
"illegible."  There was no joint line tenderness, and an 
impression of patella subluxation was given.  On a form 
entitled "Physician's Certification of Incapacitation Pay," 
the examining physician indicated that the veteran was 
disabled for the performance of military duties due to a 
right knee injury and dislocating patella.  The estimated 
duration of the incapacitation was until March 1998.  

An April 1999 treatment note shows that when seen for follow-
up, he complained of instability, with catching and popping, 
and only slight improvement on physical therapy.  Although 
portions of the examination report are illegible, it was 
noted that quad tone was improving, and there was no 
tenderness at the VMC insertion.  There was mild medial joint 
line tenderness, McMurray's was positive, and the examiner 
was unable to laterally subluxate the patella.  Examination 
was also positive for tenderness in the patella tendon.   An 
impression of status post patella subluxation/dislocation, 
was given.  


Analysis

The veteran has claimed that an evaluation in excess of 10 
percent disabling is warranted for his currently manifested 
right knee disability.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1996).  In 
making a determination in this case, the Board has carefully 
reviewed the pertinent medical evidence, including the 
veteran's entire medical history in accordance with 38 C.F.R. 
§ 4.1 (1996) and Peyton v. Derwinski, 1 Vet.App. 282 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1996).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. § 4.2, 4.6 (1996).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to identify the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.2, 4.10 (1996).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities. 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity or other pathology, or it may be 
due to pain, supported by adequate pathology and evidence by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (1998).  See also DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  In making its determination in 
this case, the Board has carefully considered the claim in 
light of the provisions of 38 C.F.R. §§ 4.40, 4.59, (1998) 
and DeLuca. 

In a recent decision, the Court held that, where the issue 
involves an appeal which has been developed from the initial 
rating assigned following a grant of service connection, the 
propriety of separate, or "staged" ratings assigned for 
separate periods of time must be considered.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Court specifically found 
that framing the issue as "entitlement to an increased 
rating" did not sufficiently inform the veteran that the 
issue actually involved any or all of the retroactive period 
from the effective date of the grant of service connection 
(in this case, the date of claim), as well as a prospective 
rating.  Id. 


Increased Evaluation under Diagnostic Codes 5257, 5258, and 
5259

The record indicates that service connection was originally 
granted for the post-operative residuals of a right knee 
injury under Diagnostic Code 5259.  As the service-connected 
right knee disability is currently rated with the maximum 
allowable evaluation under Diagnostic Code 5259 (10 percent), 
a higher evaluation is not warranted under that code.  

Diagnostic Code 5257 pertains to knee, other impairment of, 
and provides disability evaluations based on objective 
evidence of recurrent or lateral instability which is slight 
(10 percent disabling); moderate (20 percent disabling); or 
severe (30 percent disabling).  

On review of the record, the Board has concluded that an 
increased evaluation of 30 percent disabling is warranted for 
the veteran's right knee disability.  The available medical 
evidence demonstrates that there has been an increase in the 
severity of the veteran's right knee disability since the 
time of the Board's original decision on this issue in 
November 1997.  Specifically, the outpatient treatment 
records show that in recent months, he has been followed in 
the orthopedic clinic at Keesler Air Force Base for treatment 
of a right knee re-injury with diagnoses of suspected ACL 
tear, possible medial meniscus tear, and patella dislocation.  
Objective findings in October 1998 included minimal effusion, 
medial joint line tenderness, pain with joint opening, and 
instability as demonstrated by positive varus stress testing, 
pivot shift, Lachman's, and anterior drawer testing.  The 
record also shows that he wears an ACL brace for stability.  
The 1999 outpatient records show a diagnosis of patella 
subluxation, with findings of positive McMurray's test, 
medial joint line tenderness, and patella tendon tenderness.  

In the Board's view, therefore, the record shows that the 
veteran's right knee disability is manifested by patellar 
dislocation, pain, and other findings which are productive of 
ligamentous instability in the right knee.  As such, the 
Board finds that the objective evidence is consistent with 
the assignment of an evaluation of 30 percent disabling, 
based on evidence of severe knee impairment manifested by 
instability and subluxation.  Accordingly, the veteran's 
claim for an increased evaluation is granted under Diagnostic 
Code 5257.  

The Board also finds that a grant of 30 percent disabling for 
the right knee disability under Diagnostic Code 5257 
supercedes an evaluation under Diagnostic Code 5258, as 20 
percent is the highest evaluation warranted thereunder.  In 
addition, the assignment of a separate evaluation under 
Diagnostic Code 5258 is precluded by the provisions of 
38 C.F.R. § 4.14 (1998), which provides that the evaluation 
of the same disability manifestations under different 
diagnoses (also known as "pyramiding") is to be avoided.  
As Diagnostic Code 5258 involves consideration of symptoms 
such as locking, pain, dislocation of the patella, and joint 
effusion, which were considered by the Board in granting the 
highest allowable rating under Diagnostic Code 5257, the 
assignment of an evaluation under Diagnostic Code 5258 is not 
available in this instance.  


II.  Separate evaluation for arthritis under Diagnostic Code 
5003

In VAOPGCPREC 9-98, it was held that if a claimant has a 
disability rating under Diagnostic Code 5257 for instability 
of the knee and there is also x-ray evidence of arthritis and 
limitation of motion severe enough to warrant a zero percent 
rating under Diagnostic Code 5260 or 5261, then a separate 
rating may be available for additional disability under 
Diagnostic Code 5003 or Diagnostic Code 5010.  See also 
VAOPGCPREC 2-97.  

Diagnostic Code 5003 provides that if degenerative arthritis 
is established by x-ray, compensation may be awarded under 
three circumstances: (1) when limitation of motion meets the 
schedular criteria for the joint(s) affected and is 
objectively confirmed, such as by swelling, muscle spasm, or 
satisfactory evidence of painful motion; (2) when objectively 
confirmed limitation of motion is not sufficient to warrant a 
compensable schedular evaluation, 10 percent is assigned for 
each major joint or minor joint group affected; (3) when 
there is no limitation of motion, 10 or 20 percent will be 
assigned depending on the degree of incapacity, if there is 
X-ray evidence of 2 or more major joints or minor joint 
groups. Hicks v. Brown, 8 Vet. App. 417, 420 (1995).

In the June 1998 Joint Motion for Remand, it was noted that 
the Board "failed to take into account the Court's holding 
in Hicks and Lichtenfels to the effect that:"

Read together, DC 5003 and 38 C.F.R. 
§ 4.59....state that painful motion of a 
major joint ...caused by degenerative 
arthritis, where the arthritis is 
established by x-ray, is deemed to be 
limited motion and is entitled to a 
minimum 10 percent rating, per joint, 
combined under DC 5003, even though there 
is no actual limitation of motion.  

Hicks v. Brown, 8 Vet.App. 417, 420 (1995), quoting 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  

Thus, the Board is aware that a separate evaluation may be 
awarded for arthritis in the knee (under Diagnostic Code 
5003) in addition to an evaluation for knee impairment under 
Diagnostic Code 5257.  However, such separate evaluations are 
based on the presence of additional disability resulting from 
arthritis, to include either actual limitation of motion in 
the affected joint or the manifestation of pain on movement 
of the joint.  According to the schedular criteria, a 
compensable evaluation would not be warranted under 
Diagnostic Code 5003 unless there is x-ray evidence of 
arthritis.  Likewise, the Court's holdings in Hicks and 
Lichtenfels, to the effect that painful motion of a major 
joint is deemed to be limited motion which is entitled to the 
minimum compensable rating under Diagnostic Code 5003, 
include the specific requirement that the arthritis must be 
established by x-ray.  

In the instant case, the veteran was been assessed with 
degenerative arthritis in the right knee at the time of a 
National Guard medical examination.  However, there is no 
evidence in either the service medical records or post-
service medical evidence which indicates that arthritis in 
the right knee has been established or confirmed by x-ray.  
As such, a separate evaluation is not warranted for 
arthritis, or for limitation of motion or painful movement of 
a major joint, as additional disability has not been 
demonstrated.  


III. Assignment of a separate evaluation for muscle atrophy 
in the right thigh

The Court has stated that separate and distinct 
manifestations from the same injury may warrant separate 
ratings.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 
see also Bierman v. Brown, 6 Vet. App. 125, 130 (1994).  
Various medical examinations during the appeals period, to 
include both private and outpatient treatment records in 1995 
and 1996, show findings of right thigh muscle atrophy.  

As noted, this claim was remanded by the Board in November 
1998 so that the veteran could be afforded a new VA 
orthopedic examination.  The remand instructions for the VA 
examiner include the following, in pertinent part:

"the examiner should specifically 
describe and evaluate any right thigh 
atrophy which is found, and the 
relationship of this atrophy to the 
veteran's right knee disability should be 
noted." 

The record indicates that the veteran failed to report for 
the VA examination which was scheduled for March 1999, and 
there is no indication as to the reasons therefor.  As he 
failed to report for the examination, consideration of 
pertinent medical evidence was precluded.  As such, the 
evidence of record is insufficient for making a determination 
as to whether any right thigh atrophy is currently manifested 
and whether such atrophy is related to the service-connected 
right knee disability.  Therefore, the Board is unable to 
conclude that a separate evaluation is warranted for right 
thigh muscle atrophy at this time.   

The veteran is also reminded of the provisions of 38 C.F.R. 
§ 3.655, to the effect what when a benefit cannot be 
established without a current VA examination, and a claimant, 
without good cause, fails to report for such examination, a 
claim for an increased evaluation shall be denied.  See 
38 C.F.R. § 3.655 (a) and (b) (1998).  

ORDER

An increased evaluation of 30 percent disabling is granted 
for the post-operative residuals of a right knee injury.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1997), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.


 

